Citation Nr: 1720539	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  12-41 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Lori Chism, Attorney at Law


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel



INTRODUCTION

The appellant served on active duty in the Army from May 1967 to May 1970, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for PTSD and assigned an initial 30 percent rating, effective December 2, 1998.  The appellant submitted a timely notice of disagreement in September 2011.  A Statement of the Case was issued in November 2012.  A timely VA Form 9 was received in December 2012.  A Supplemental Statement of the Case was issued in August 2016.  The appeal was subsequently certified to the Board.

The Board notes that in his September 2011 notice of disagreement, the appellant disagreed with the effective date of the grant of entitlement to service connection for PTSD.  In a February 2012 statement, however, the appellant indicated that he did not wish to pursue that issue.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period on appeal, the appellant's PTSD was manifested by occupational and social impairment, with deficiencies in most areas, but did not more nearly approximate total occupational and social impairment.

2.  The evidence is in equipoise as to whether the appellant's service-connected disability rendered him unable to secure and follow a substantially gainful occupation from December 2, 1998.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent, but no higher, for PTSD have been met or approximated for the period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  Affording the appellant the benefit of the doubt, the criteria for a total rating based on individual unemployability due to service-connected disability (TDIU) have been met from December 2, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2016).  Neither the appellant nor his representative has argued otherwise and the Board has identified no procedural deficiencies which would change the outcome of this decision.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board").


II.  Applicable Law

      A.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

      B.  Increased Evaluations

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if that disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the initial rating assigned following an award of service connection, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous. . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

Where a claimant appeals the denial of a claim of an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy, and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different, or "staged," ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

      C.  Mental Disorders

      i.  Rating Criteria

Under the rating criteria for mental disorders, a noncompensable rating is warranted for a mental disability that has been formally diagnosed, but its symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  38 C.F.R. § 4.130, DC 9400.

A 10 percent rating is assigned when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or where symptoms are controlled by continuous medication.  Id.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Finally, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In Maurehan v. Principi, 16 Vet. App. 436 (2002), the U.S. Court of Appeals for Veterans Claims held that the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the evidence considered in determining the level of impairment under section 4.130 is not restricted to the symptoms provided in the diagnostic code.  Rather, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders.

More recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit explained that in the context of a 70 percent rating, section 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 118.  The Federal Circuit indicated that "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id.

      ii.  Global Assessment of Functioning (GAF) Scores

According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, a GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV)).

The Board notes that an interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-5.  GAF scores have been removed from DSM-5.  The provisions of this interim final rule, however, do not apply to the instant case, as these provisions only apply to applications for benefits that are received by VA or that are pending before the RO on or after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  VA adopted as final, without change, the interim final rule, effective March 19, 2015.  80 Fed. Reg. 53, 14,308 (March 19, 2015).  

A GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Lesser scores reflect increasingly severe levels of mental impairment.  American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM-IV).

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a veteran's disability and assigning ratings.  38 C.F.R. § 4.130.  However, they are just one of many factors considered when determining the appropriate rating.

      D.  Total Rating Based on Individual Unemployability

VA disability ratings are based, as far as practicable, on the average impairment of earning capacity attributable to disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id.

Where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Thus, in any case where the veteran is unemployable by reason of service-connected disabilities but has failed to meet the percentage standards discussed above, rating boards will submit the case to the Director, Compensation and Pension Service, for extra-schedular consideration under 38 C.F.R. § 4.16(b).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion.  Individual unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341 (a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). A high rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. at 363.


III.  Analysis

	A.  Evidence

A June 1997 clinical note is of record.  The appellant was seen for complaints of stress, depression, decreased sleep, decreased energy, crying spells, anxiety, panic, financial problems, and pain.  A broken back and a head injury were noted.  The appellant was noted to have been previously hospitalized for nerves due to a divorce.  The appellant's depression and anxiety were both determined to be mild to moderate.  The appellant was noted to be attentive.  The examiners determined that a therapist should be assigned.

An August 1998 clinical note states that the appellant had PTSD and depression, although he was in good spirits at the time.  An August 1998 psychology intake screening form notes that the appellant had been married since January 1998 and reported numerous conflicts in the marriage, including thinking that this marriage would fail as there was already talk of divorce.  The appellant reported psychiatric hospitalization on two occasions in 1970 for a total of ten weeks.  Hallucinations and delusions were denied.  A history of depression was noted.  Suicidal and homicidal ideation, plan, and intent were denied.  The appellant was noted to be angry, with interpersonal problems.  The appellant had a tearful and labile affect.  Another August 1998 clinical note states that the appellant had been diagnosed with PTSD in 1981.  The appellant reported that he was depressed, cried, could not sleep, and awakened several times in the night.  The appellant reported that he lost jobs and was married eight times due to his symptoms.  The appellant reported that he had not worked since 1994 when he injured his back.

A January 1999 clinical note is of record.  The appellant seemed a bit less depressed to the VA psychologist.  The appellant was noted to have more insight into himself and was able to talk about past self-deception, which the appellant described as "not listening to the truth in relationships."  The appellant stated that he used to believe whatever he had been told.  The appellant denied any contact with an ex-wife.  He reported that he was better able to restrain his angry and violent impulses, and it was not difficult for him not to act on them.  A second January 1999 clinical note is of record.  The appellant reported guilt over not being in combat in Vietnam.  The appellant reported that he continued to have many interpersonal problems, including with family and with relationships.

A February 1999 clinical note is of record.  The appellant was noted to have learned how to cope better with living with his mother.  The appellant reported he continued to have angry thoughts and, at times, hoped others would "start something."  Homicidal ideation was denied.  A second February 1999 clinical note is of record.  The appellant reported that his relationship with his mother, with whom he lived, was "very strained."  Suicidal and homicidal ideation were denied.

A March 1999 clinical note is of record.  The appellant's affect appeared less depressed.  The appellant was less tearful and less angry.  The appellant was noted to have the ability to work.  The appellant reported that he continued to live with his mother and was experiencing difficulty in most interpersonal relationships.  The appellant stated that he did not voice as much of his anger as before.  Violent ideation was denied.  A May 1999 clinical note is of record.  The appellant was able to talk about his current romantic relationship without tearfulness or emotional lability.  The appellant expressed anger toward his relationship with an ex-wife.  

An October 2000 clinical note is of record.  The appellant reported that his mood was "a bit more depressed" since his last appointment.  He had been in a relationship for two months but had broken up.  However, the appellant stated that he had not been as overwhelmed as when his last marriage ended.  Suicidal and homicidal ideation were denied.  In his January 2000 VA Form 9, the appellant stated that he experiences severe guilt that he had not been wounded in Vietnam, while many comrades had been.  He also stated that this guilt has caused him to drink heavily.

The appellant was seen by a VA physician in February 2000.  The appellant reported difficulty with sleep onset and waking up early.  He was chronically and persistently anxious, depressed in mood, anhedonic, pessimistic, and cried at minimal provocation.  Direct suicidal ideation was denied but the appellant reported that if he died that day he would not mind.  The appellant reported massive guilt for not being wounded in Vietnam.  The appellant reported exposure to massive grief and bereavement when he worked on funeral details in service.  The appellant reported that he lived with his mother because he was financially strained and unable to afford to live independently.  The appellant has received Social Security Administration disability income since the mid-1990s for back problems.  The appellant was alert with clear sensorium, full orientation, and intact memory functions.  He was depressed in mood and affect and cried on and off throughout the appointment.  Passive suicidal ideation, that he would not mind if he died by natural causes, was noted.  The appellant had no direct suicidal intent or plan.  There was no homicidal intent and there were no psychotic symptoms.  The appellant was diagnosed with chronic PTSD.  A GAF score of 48 was assigned.  A second February 2000 clinical note is of record.  The appellant and the psychologist discussed his history of dependency and getting into dysfunctional relationships.  He was able to verbalize more insight into this process and his active participation in it.

A March 2000 clinical note is of record.  The appellant reported that he had been married eight times and was single.  He stated that he had two children but had not had contact with either since one was an infant and the other a child.  The appellant reported that he had been receiving Social Security Administration disability since 1996.  He  reported less than positive relationships with his parents growing up.  A GAF score of 55 was assigned in March 2000 as well.

An April 2000 RO hearing transcript is of record.  The appellant reported spending 10 weeks in a psychiatric ward in the late 1970s.  He also reported spending 90 days in jail for assault in the late 1990s because he was having trouble coping with his PTSD and his inability to work due to his back injury.  He was first prescribed medication for his PTSD in 1997.  He explained that he enjoyed working as a truck driver because no one was there to bother him.  The appellant described feelings of guilt that he was not injured during his Vietnam service while so many other men were. 

In September 2000, the appellant reported on a daily activities questionnaire that he could not sleep without sleeping pills.  Other responses on the questionnaire made it clear he was unwilling to divulge much information and was angry about being asked to do so.

A clinical note, dated September 2000, and titled "addendum opinion," noted that the appellant's ability to understand, remember, and carry out instructions and respond appropriately to supervision, co-workers, and work pressures in a work setting would be severely impaired.

An October 2000 psychological evaluation is of record.  The appellant reported easy fatigability, difficulty concentrating, trouble falling and staying asleep, elevated heart rate, and sweating.  The appellant noted that he had been arrested for assault, on two occasions, and for cursing in public.  He spent 90 days in jail.  The appellant reported a pattern of interpersonal relationships characterized by instability.  He stated that relationships were always a problem, adding that "I don't get close to people."  The appellant's appearance was good, he was dressed appropriately, his dress and grooming were neat, and his posture was erect.  The appellant's facial expression was alert.  He wore a cap throughout the interview and testing.  The appellant's eye contact was fair.  Signs of emotional stress included agitation, tearfulness, and tense voice.  The rate of physical movement was average.  The appellant's speech was normal and spontaneous and his responses to questions were adequate and relevant.  The appellant was oriented to time, place, and person.  The appellant's insight was fair, his affect was labile, his general level of motivation and cooperation during the testing and interview session was satisfactory.  The appellant's affect was not appropriate to thought or conversation.  He had sufficient judgment to make acceptable work decisions and to manage his own funds.  Blocking, muteness, repetitions, flight of ideas, and the like were not observed.  Loose associations, tangential or circumstantial thinking were also not observed.  The appellant did not appear to be confused.  His conversation was normal, as were his stream of talk and mental activity.  The appellant was unable to perform the serial seven subtraction task, stating "I can't concentrate on that."  Three math problems were administered from the Wechsler Adult Intelligence Scale and two were correctly answered.  The appellant could interpret one of the proverbs provided by the examiner.  Three pairs of objects were named and the appellant could recognize the similarity between all three pairs.  The appellant could name the president and capital of the United States, could not name the governor of his state, nor could he name its capital.  He was also unable to name the mayor of his city, but stated that "I don't care."  The appellant knew the number of weeks in a year.  The appellant could correctly repeat seven digits forward and four backward, and could recall three objects after five minutes.  The appellant could discuss his activities the day prior to and the day of the evaluation.  The appellant was able to recall the birthdays of his family members and his age when he left school.  The examiner noted a previous diagnosis of PTSD, which the appellant had received mental health treatment at the VA, and had been hospitalized on one occasion in 1976.  The examiner noted that the appellant was treated with medication for this disability.  The appellant presented on this testing occasion stating that he cannot work because he cannot be in one place too long or sit or stand too long, "I can't have people pushing me . . . I explode . . . that's why I've had so many marriages and so many jobs."  The appellant reported a number of symptoms of depression and anxiety.  The examiner opined that the extent of the appellant's mental impairment was moderate to severe and noted that there had been a severe restriction of activities, a moderate constriction of interest, and a moderate to severe disruption of his ability to relate to others in a normal manner, but the appellant should be able to perform most activities of daily living. 

A January 2001 Board hearing transcript is of record.  The appellant reported thoughts of suicide.  He described how he had been through eight divorces and lost many jobs due to his PTSD.  He stated that he worked as a truck driver until 1994, when he broke his back, and has not been able to work since.  He explained that when he broke his back, he and his current wife were both truck drivers and his marriage did not work when he had to depend on her after his injury, precipitating their eventual divorce.  The appellant denied having nightmares from his experiences, although he reported intrusive thoughts.

A June 2001 clinical note is of record.  The appellant stated that he had tried to contact his older child to express his love but his child ran away crying.  He reported feeling hurt that he has not heard from his child.  An April 2002 clinical note reports that the appellant had occasional conflicts with his mother, with whom he lived.
A September 2003 clinical note states that a GAF score of 52 was assigned and that the appellant's highest GAF score in the past year had been 60.  The appellant stated that he quit his part-time job a month before due to conflicts and differences he had with his boss.  The appellant stated he had experienced an increase in irritability since quitting his job.  The appellant continued to report nightmares and intrusive thoughts.  His sleep had decreased and was often only able to sleep four hours per night.  The appellant's speech was clear.  No tics or mannerisms were noted.  The appellant was alert and oriented to all spheres.  The appellant's mood was mildly depressed.  The appellant's affect was pleasant but slightly irritable.  The appellant's thought process was goal-directed.  There was no suicidal or homicidal ideation.  No perceptual difficulties were noted or reported.

A November 2003 clinical note is of record.  The appellant reported that he had been doing "okay" since his last visit.  The appellant stated that he was able to sleep six to seven hours when he was able to go to sleep.  The appellant's speech was clear.  No tics or mannerisms were noted.  The appellant was alert and oriented to all spheres.  The appellant's mood was mildly depressed.  His affect was pleasant but mildly despondent.  The appellant's thought process was goal-directed.  No suicidal or homicidal ideation was present.  No perceptual difficulties were noted or reported.  A GAF score of 54 was assigned.

An October 2004 clinical note is of record.  The appellant reported that there had been no major changes since was last seen.  The appellant reported that he had not been sleeping well due to his medication.  The appellant's speech was clear.  No tics or mannerisms were noted.  The appellant was alert and oriented to all spheres.  The appellant's mood was mildly depressed.  His affect was pleasant and concerned.  The appellant's thought process was basically goal-directed.  No suicidal or homicidal ideation was present.  No perceptual difficulties were noted or reported.  A GAF score of 54 was assigned.

The record does not contain evidence that, between October 2004 and August 2011, that severity of the appellant's PTSD significantly changed, nor has the appellant or his representative contended that it did.

The appellant was afforded a VA examination by a VA psychologist in August 2011.  The VA examiner noted the appellant's PTSD diagnosis and stated that he did not have more than one mental disorder diagnosed.  Thus, there was no need to differentiate what symptoms were attributable to a particular diagnosis.  The VA examiner opined that the appellant had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The appellant's claims file was reviewed, including his medical treatment records.  The appellant reported that he had been married and divorced eight times.  He stated that he has bad judgment in women, several ex-wives cheated on him, and he does not have a relationship with his two daughters because his ex-wives have turned them against him.  The appellant noted that he lived in a camper in his mother's back yard.  He stated that he was close to a niece.  The appellant stated that he felt connected when he watched films about Vietnam.  The appellant explained that he watches TV and movies at home, takes care of his horses and dog, takes care of his mother's property, and plays pool on the weekends.  The appellant does not get out much except to play pool.  The appellant reported that he worked in a factory for four and a half years, but was fired and quit because of problems with a supervisor.  The appellant drove a truck for 18 years but stopped in 1994 after an automobile accident in which he broke his back.  The appellant has not worked full-time since.  He performed some part-time work at a service station.  The appellant reported he had been receiving Social Security Administration disability income since approximately 1997.  The appellant described multiple conflicts with supervisors, dispatchers, and customers.  He often quit jobs and changed trucking companies because of these conflicts.  The appellant reported a problem with a game warden who wanted to take his gun but had not shown any identification.  The appellant stated he had a third-degree assault charge due to a fight with a girlfriend.  The appellant stated that he drinks five to six beers on a Friday or Saturday night without problems.  He denied the use of drugs.  The appellant was noted to have symptoms of anxiety, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including work or a worklike setting.  The appellant was alert and oriented.  His mood was anxious.  The appellant tries to stay upbeat but feels depressed at times.  His affect was congruent with his mood, which was tearful at times as he discussed his participation in military funerals.  The appellant stated he would feel "antsy" if he did not take his medication.  He reported worrying about finances.  There was no history of panic attacks.  One suicide attempt by overdose was noted prior to a psychiatric hospitalization.  The appellant stated that he has had thoughts of suicide before, but had none at the time.  The appellant reported that he sleeps better with medication, although pain in his arms and hip keep him up.  The appellant stated that he has problems with initiating sleep and cannot sleep until 1:30 or 2:00 AM.  The appellant is irritable if woken up during the night.  The appellant's memory was good on immediate and delayed recall, but the appellant reported problems remembering names.  The appellant was noted to be capable of managing his financial affairs.   Although the appellant was noted to suffer from major depressive disorder on other occasions, the August 2011 VA examiner stated that the appellant had no other mental disorder diagnoses than PTSD.  Thus, all symptoms noted in that examination were attributable to the appellant's service-connected PTSD.

A January 2012 Statement in Support of Claim is of record.  The appellant was noted to have had a very difficult time keeping a job as a truck driver because he had to keep finding a new job when he would get upset with how he was treated and would quit.  A December 2012 Statement in Support of Claim reports that the appellant is unable to hold a job due to anger issues.  His eight marriages and eight subsequent divorces are also noted.

An August 2015 VA examination report is of record.  The appellant was noted to have diagnoses of PTSD and an unspecified depressive disorder.  The VA examiner noted that it was possible to differentiate which symptoms were attributable to each diagnosis.  Arousal, avoidance, re-experiencing symptoms, and negative alterations in mood and cognition in the context of trauma history were attributed to PTSD.  Depressed mood and tearfulness were attributed to depressive disorder.  Irritability and sleep disruption were attributed to both.  The VA examiner opined that the appellant's PTSD and depressive disorder caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The VA examiner stated that it was not possible to differentiate what portion of that impairment was caused by each diagnosis because some symptoms overlapped.  The appellant's electronic claims file was reviewed, although the VA examiner noted that there were limited medical records available.  The appellant reported that he had been divorced eight times and was not in a relationship.  He stated that he was "leery of being in a relationship." The appellant had two children and was not in contact with the younger child.  The appellant had reunited with his older child for the first time in 30 years which "brought up a lot of emotions."  He reported being happy that his child and grandchildren were in his life now.  Since the last VA examination, the appellant began living on his own.  The appellant reported maintaining contact with his surviving parent and siblings.  He stated that he talks with friends occasionally but cannot afford to get out so he does not see them very often, although they occasionally get together to play cards.  No change to the appellant's education or work history since the last examination was reported.  The appellant has continued treatment for his PTSD and depression with VA.  No psychiatric hospitalization was reported since the last examination.  The appellant reported stress in the form of financial problems.  The appellant was casually dressed with fair grooming and hygiene.  His speech was within normal limits, his eye contact was good, his thoughts were logical and goal-directed, and he was oriented to person, place, and time.  His memory and attention were within normal limits for evaluation purposes but the VA examiner noted that they were not formally assessed.  The appellant was able to complete a backwards spelling task with one self-correction.  The appellant's abstract reasoning was within normal limits.  He described his mood as "okay."  The appellant's affect was somewhat dysphoric and he appeared on the verge of tears at times during the evaluation.  The appellant was competent to manage his own financial affairs.  The appellant endorsed a depressed mood.  The appellant noted that he was depressed thinking about how his absence in his child's life affected his child.  The appellant described his appetite as "okay" and was happy that he may have lost a couple of pounds.  No suicidal ideation, intent, or plan was reported.  No suicide attempts were reported since the last examination.  The appellant reported sleep disruption four to five nights per week but denied any recent nightmares.  He stated that he would sometimes stay up all night on the computer but denied significant daytime fatigue.  The appellant endorsed irritability.  He and his roommate engaged in verbal altercations "all the time."  No physical altercations were reported but the appellant noted that he came close with his roommate.  No homicidal ideation, intent, or plan was reported.  No obsessive-compulsive symptoms were reported.  The appellant denied significant problems with anxiety.  No panic attacks were indicated but he stated that he has hyperventilated if he did not keep his home cool enough when sleeping.  Auditory or visual hallucinations were denied.  The appellant stated that his PTSD symptoms had persisted over time.

      B.  Entitlement to an initial rating in excess of 30 percent for PTSD

Based on the evidence of record, it is clear that the appellant's PTSD symptoms most nearly approximated occupational and social impairment in most areas for the entire period on appeal.  Thus, an evaluation of 70 percent is warranted.

The Board notes that the appellant was assigned a GAF score of 48 in February 2000.  As noted above, a GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  The appellant's GAF scores of 55 in March 2000 and 52 in September 2003 show moderate symptoms but appear to be based upon temporary improvements in the appellant's mental state.  The appellant's level of impairment in occupational and social spheres was relatively consistent for the entire period on appeal.  The appellant consistently reported conflicts with supervisors, co-workers, and customers, as well as with family and strangers.  The appellant reported that eight marriages failed and ended in divorce.

As noted in the August 2015 VA examination report, the appellant's symptoms of arousal, negative alterations in mood and cognition, and irritability were attributable to his PTSD.  These symptoms cause occupational and social impairment in most areas as the evidence clearly shows that the appellant has problems with interpersonal relationships in both the occupational and social spheres.

The evidence of record does not support an evaluation in excess of 70 percent because the symptoms do not more nearly approximate total occupational and social impairment.  Although he reported forgetting names in the August 2011 VA examination, the evidence does not support a conclusion that the appellant is disoriented to time or place, or cannot remember names of close relatives, his own occupation, or his own name.  This single statement does not make the appellant's overall symptomatology more nearly approximate the 100 percent rating criteria.  Hallucinations and delusions were consistently denied.  The appellant did not have gross impairment in thought processes or communication, nor did he exhibit grossly inappropriate behavior.  The appellant was not in persistent danger of hurting himself or others.  His arrests for assault and a fight with a girlfriend more closely approximate a 70 percent rating because they show impaired impulse control such as unprovoked irritability with periods of violence.  Although the appellant noted one suicide attempt by overdose in an August 2011 VA examination report, he also stated that was prior to a psychiatric hospitalization.  The appellant stated in August 1998 that his psychiatric hospitalizations occurred in 1970, well before the period on appeal.  The appellant also stated during his January 2001 Board hearing and August 2011 VA examination that he has had thoughts of suicide before.  These most closely approximate a 70 percent rating because suicidal ideation is a symptom listed in the 70 percent rating criteria.  The statements do not rise to the level of persistent danger of hurting himself.

In addition, the Veteran is not incapable of performing activities of daily living.  In fact, the October 2000 physician stated that the appellant should be able to perform most activities of daily living.  Moreover, the above evidence reflects that the Veteran has some social contact.  For example, he indicated he was close to his niece.  Thus, the evidence does not more nearly approximate total social impairment.

Thus, entitlement to an initial schedular rating of 70 percent for PTSD, for the entire period on appeal, but no higher, is warranted.  As the preponderance of the evidence is against a higher rating, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The issue of entitlement to an extraschedular rating for PTSD has not been raised by the Veteran or the evidence of record.  Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (the Board is not obligated to analyze whether remand for referral for extraschedular consideration is warranted if "§ 3.321(b)(1) [is] neither specifically sought by [the claimant] nor reasonably raised by the facts found by the Board" (quoting Dingess v. Nicholson, 19 Vet.App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007)).


ORDER

Entitlement to an initial rating of 70 percent for PTSD, but no higher, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

In an August 2016 statement, the appellant requested consideration of entitlement to TDIU benefits, if applicable.  As the appellant is rated at 70 percent for PTSD, he is eligible for consideration of a schedular TDIU.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a); Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim for TDIU is part and parcel of a claim for increased evaluation).

As the AOJ has not had an opportunity to develop and adjudicate this issue in the first instance, to include providing the Veteran with the formal TDIU application form (VA Form 21-8940), a remand is warranted.

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

1.  Develop and adjudicate the issue of entitlement to a TDIU, to include providing the Veteran with the formal TDIU application form (VA Form 21-8940).

2.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


